DETAILED ACTION
This Office Action is in response to Amendment filed September 23, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claims 1, 5 and 20 are objected to because of the following informalities:
On line 8 of claim 1 and on line 2 of claim 20, “the masking layer” should be replaced with “the first masking layer”.
On lines 16-17 of claim 1, “aluminum-containing” should be inserted between “the” and “nitride intermediate layer”.
On line 8 of claim 5, “a positive integer” should be replaced with “the positive integer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
(1) Regarding claim 1, it is not clear what the “nitride semiconductor layers to be deposited on the substrate” recited on lines 21-22 refer to, because (a) Applicants do not specifically claim what these “nitride semiconductor layers to be deposited on the substrate” refer to, (b) in paragraph [0110] of current application, Applicants refer to the elements “C” as “nitride semiconductor layers”, while other semiconductor layers including nitride semiconductors are labeled in different ways, and also, Applicants refer to the element “F” as “a low-temperature AlN or AlGaN intermediate layer”, (c) therefore, it does not appear that the “nitride semiconductor layers to be deposited on the substrate” recited on lines 21-22 include all of the nitride semiconductor layers to be deposited, but rather include only those elements labeled “C” in addition to the elements labeled “F” in Fig. 1 of current application as explained in paragraph [0110] of current application contrary to Applicants’ arguments in the REMARKS filed December 22, 2020, and (d) in this case, it is not clear what can be referred to as the “nitride semiconductor layers to be deposited” since the aluminum-containing nitride nucleation layer recited on line 3 such as an AlN or AlGaN nucleation layer and the aluminum-containing nitride buffer layer recited on line 5 such as an AlN or AlGaN buffer layer may not be some of the “nitride semiconductor layers to be deposited on the substrate” even though AlN and AlGaN are nitride semiconductor layers.  Claims 2-13 and 18-23 depend on claim 1, and therefore, claims 2-13 and 18-23 are also indefinite.
(2) Regarding claim 5, it is not clear which layer sequence “the layer sequence” recited on line 3 refers to out of the layer sequence that is repeated N times as recited 
(3) Regarding claim 20, it is not clear what “other materials” recited on line 2 refer to, and whether the masking layer is made of a plurality of “other materials” or made of a single material out of the “other materials.”
(4) Further regarding claim 20, it is not clear how the “other materials” would “prevent a wetting of the nucleation layer” when the masking layer is formed on “the aluminum-containing nitride buffer layer” as recited on line 7 of claim 1, and thus is not in physical contact with the nucleation layer; in other words, when the masking layer and the nucleation layer are not in direct contact with each other, the masking layer cannot influence a wetting process of the nucleation layer.
(5) Regarding claim 21, it is not clear whether the feature recited in claim 21 is a part of the claimed nitride semiconductor component, because (a) the feature of the top surfaces of the crystallite growth islands being non-parallel appears to be a part of an intermediate structure shown in Fig. 5b of current application, and (b) there does not appear to be a non-parallel top surfaces of the crystallite growth islands for the elements “C” in Fig. 1 of current application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

Claims 1-3 and 18-22, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dadgar et al. (DE 101 52 092)
The limitations “a structure of coalesced crystallite growth islands” recited in claim 1, “layer planes of the gallium-containing first nitride semiconductor layer above a coalescence layer of the gallium-containing first nitride semiconductor layer have crystallite growth islands” recited in claim 1, “the crystallite growth islands in the layer planes above a coalescence distance of at least 600 nm from the first masking layer have an average size of at least 400 x 400 nm2 per crystallite such that a layer surface that is at least 80% closed is formed” recited in claim 2, and “top surfaces of the crystallite growth islands are non-parallel” recited in claim 21 are product-by-process limitations that do not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

xNy) on the aluminium-containing nitride buffer layer, because the preposition “on” does not necessarily suggest “directly on”; a gallium-containing first nitride semiconductor layer (GaN:Si) on the masking layer, the gallium-containing first nitride semiconductor layer having a structure of coalesced crystallite growth islands, which is directed to a product by process limitation as discussed above, wherein layer planes of the gallium-containing first nitride semiconductor layer above a coalescence layer of the gallium-containing first nitride semiconductor layer have crystallite growth islands, which is also directed to a product by process limitation as discussed above; adjoining the gallium-containing first nitride semiconductor layer is a nitride intermediate layer formed by an aluminum-containing nitride intermediate layer (AlGaN:Mg) and a gallium-containing second nitride semiconductor layer (GaN:Mg) on the aluminum-containing nitride intermediate layer, because (a) thefreedictionary.com defines to “adjoin” as “to be next to” or “to attach”, and (b) therefore, the gallium-containing first nitride semiconductor layer does not have to be in direct contact with the nitride intermediate layer, the nitride intermediate layer and the gallium-containing second nitride semiconductor layer forming a layer sequence; wherein the substrate is a silicon substrate.
GaN∙x, wherein DGaN denotes a sum of layer thicknesses of nitride semiconductor layers to be deposited on the substrate including the nitride intermediate layer, wherein x is 110 in the case of the silicon substrate being intentionally doped (claim 1), wherein the aluminum-containing nitride intermediate layer has a thickness in the range between 8 and 15 nanometers (claim 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the aluminum-containing nitride intermediate layer can have a thickness of up to 30 nanometers, especially between 8 and 15 nanometers, and the thickness of the silicon substrate can be at least DGaN∙x as claimed, because (a) the thickness of the aluminum-containing nitride intermediate layer of AlGaN:Mg, which functions as a p-type cladding layer, should be controlled and optimized to efficiently confine charge carriers within the underlying multiple quantum well layer, and to allow transport of holes into the underlying multiple quantum well layer, and (b) the thickness of the silicon substrate can be in the claimed range since the limitation “nitride semiconductor layers to be deposited on the substrate” is indefinite as discussed above under 35 USC 112, second paragraph, rejection, and thus one can pick some of, not all of, nitride semiconductor layers deposited on the substrate, and the thicknesses of the nitride semiconductor layers would be shrunk over time as the size of the nitride semiconductor component shrinks over time to form more nitride semiconductor components on the silicon substrate, while the thickness of the silicon substrate is 
Regarding claims 2 and 3, Dadgar et al. differ from the claimed invention by not showing that the crystallite growth islands in the layer planes above a coalescence distance of at least 600 nm from the first masking layer have an average size of at least 400 x 400 nm2 per crystallite such that a layer surface that is at least 80% closed is formed (claim 2), and the gallium-containing first nitride semiconductor layer has a layer thickness of between 800 nm and 1600 nm (claim 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the gallium-containing first nitride semiconductor layer GaN:Si can have a thickness of 600 nm or greater, and in the thickness of between 800 nm and 1600 nm, because (a) the thickness of the gallium-containing first nitride semiconductor layer GaN:Si should be controlled and optimized to improve the quality of the semiconductor layers formed on the gallium-containing first nitride semiconductor layer GaN:Si, and (b) a thicker gallium-containing first nitride semiconductor layer GaN:Si would result in better quality of the semiconductor layers formed on the gallium-containing first nitride semiconductor layer GaN:Si, minimizing defects formed in the semiconductor layers formed on the gallium-containing first nitride semiconductor layer.  When the thickness of the gallium-containing first nitride semiconductor layer GaN:Si has a thickness of at least 600 nm, the limitation of claim 2 is directed to a product by process limitation, especially when “at least 80% closed” can be 100% closed.

It would have been obvious to one of ordinary skill in the art at the time the invention was made that the gallium-containing second nitride semiconductor layer GaN:Mg can have a thickness in the range of 800 nanometers to 1600 nanometers, because the thickness of the gallium-containing second nitride semiconductor layer GaN:Mg should be controlled and optimized to improve the surface roughness of the gallium-containing second nitride semiconductor layer GaN:Mg on which a p-type electrode will be formed to improve an ohmic contact.
Regarding claims 20-22, Dadgar et al. further disclose that the masking layer (SixNy) is made of silicon nitride or other materials that prevent a wetting of the nucleation layer (claim 20), top surfaces of the crystallite growth islands are non-parallel, which is inherent and is also directed to a product by process limitation, because the gallium-containing first nitride semiconductor layer GaN:Si is formed on a SixNy masking layer just like Applicants’ invention, wherein an average surface area of the crystallite growth islands is 0.36µm2, which is also directed to a product by process limitation (claim 21), and the silicon surface of the substrate is a (111) silicon surface ([0003]) (claim 22).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection.
the p-doped gallium-containing nitride semiconductor cover layer recited in the new claim 23, which actually is a nitride semiconductor layer deposited on the substrate, and (b) therefore, Applicants argue that the claimed “nitride semiconductor layers to be deposited on the substrate including the nitride intermediate layer” do not include a nitride cover layer, and in this case, there is no unambiguous standard on which layer can be a part of the “nitride semiconductor layers to be deposited”.
The Examiner notes that Applicants did not traverse the 35 USC 112, second paragraph, rejection of claim 20.
Applicants argue that “Furthermore, Figure 5b clearly shows that these coalesced islands are not a flat layer as illustrated in Figure 1”, that “Likewise, one of ordinary skill in the art would understand the claimed feature of claim 21 and also understand how Figures 1 and 5B fit together”, that “The Examiner also rejects claim 21 under 35 USC 103 by arguing that such non-parallel growth is inherent to all growth of GaN on Si, but this argument contradicts the argument that one of ordinary skill in the art would not understand the layer of Figure 1 could have non-parallel top surfaces”, and that “Therefore, Applicants submit that the interpretation of claim 21 is improperly based on Figure 1 to the exclusion of other disclosure.”  These arguments 
Applicants argue that “Specifically, Applicants note that the claim recites that the first masking layer is recited as being formed on the buffer layer”, that “That is, the first masking layer is in between the nitride buffer layer and the gallium containing first nitride semiconductor layer”, that “In contrast, the cited masking layer of Dadgar is between two gallium nitride semiconductor layers which are Si doped”, and that “Accordingly, Dadgar cannot teach this placement of the first masking layer.”  The Examiner notes that the preposition “on” does not necessarily suggest “directly on” or “directly above”.
Applicants argue that “Therefore, the disclosures of Dadgar and the understanding of one of ordinary skill in the art at the time of invention teach away from such thicknesses and modifications as alleged to be obvious by the Examiner”, that “That is, the Examiner’s assertion of obviousness for this feature in view of Dadgar alone is rebuttable by the information and distinctions noted above”, that “Therefore, these features are also not taught or rendered obvious by Dadgar”, that “In summary, in addition to the claimed formula for Si substrate thickness based on the sum of thickness, the claim recites structural and ordering differences such that the claimed GaN∙x or a minimum thickness value of the silicon substrate, and Applicants do not claim a plurality of thicknesses of a plurality of silicon substrates, one of which has a thickness of DGaN∙x.  Therefore, when a silicon substrate thickness is, for example, 200 µm, 300 µm, 400 µm or 500 µm, all of the thicknesses would meet the claim limitation when the DGaN∙x is, for example, 100 µm.

Conclusion
Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 8, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815